Order filed July 10, 2018.




                                       In The

                       Fourteenth Court of Appeals
                                    ____________

                                NO. 14-18-00126-CV
                                    ____________

                          JENNIFER BRADEN, Appellant

                                         V.

                           HUSSAIN A. RAHIM, Appellee


                       On Appeal from the 328th District Court
                               Fort Bend County, Texas
                        Trial Court Cause No. 14-DCV-216657

                                     ORDER
      Appellant’s brief was due June 19, 2018. No brief or motion for extension of
time has been filed.

      Unless appellant files a brief with this court on or before July 25, 2018, the
court will dismiss the appeal for want of prosecution. See Tex. R. App. P. 42.3(b).

                                   PER CURIAM